Citation Nr: 1125787	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  05-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for myositis of the lumbosacral paravertebral muscles.  

2.  Entitlement to service connection for disc disorder and lumbar radiculopathy, claimed as secondary to service-connected myositis of the lumbosacral paravertebral muscles.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2004 and October 2005 rating decisions.

In the July 2004 rating decision, the RO denied service connection for lumbar radiculopathy, discogenic disease L5-S1, as secondary to service-connected myositis of the lumbar spine.  The Veteran filed a notice of disagreement (NOD) in April 2005, and the RO issued a statement of the case (SOC) in June 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2005.

In the October 2005 rating decision, the RO continued a 20 percent disability rating for service-connected myositis of the lumbosacral paravertebral muscles.  The Veteran filed an NOD in December 2005, and the RO issued an SOC in February 2006.  The Veteran filed a substantive appeal (via a VA Form 9) in February 2006.

In June 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In February 2008, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is also of record.    
 
The Board notes that, in February 2008, the Veteran revoked his power-of-attorney with the Vietnam Veterans of America in favor of Veterans of Foreign Wars of the United States.  In February 2008, the Veteran executed a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, designating the Veterans of Foreign Wars of the United States as his representative.  The Board recognizes the change in representation.

In April 2008, the Board remanded the claims on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued the denial of the claims (as reflected in a January 2010 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

Subsequent to issuance of the January 2010 SSOC, additional records from the Veteran's private physician were associated with the claims file.  The Veteran and his representative waived RO consideration of this evidence in a January 2010 statement and the April 2011 Informal Hearing Presentation (IHP), respectively.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).

For the reasons expressed below, the claims on appeal are, again, being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.   


REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

In April 2008, the Board remanded the claims on appeal for, inter alia, a VA examination.  The physician was instructed to conduct range of motion testing of the lumbosacral spine, expressed in degrees, and to render specific findings as to whether, during the examination, there was objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion was observed, the physician was asked to indicate the point at which pain began.  

The Veteran was afforded a VA spine examination in August 2009.  Range of motion testing of the thoraco-lumbar spine revealed flexion from 0 to 60 degrees.  The physician commented that there was objective evidence of pain on active range of motion; however, he did not indicate the point at which pain began.  

Additionally, the physician was instructed to clearly identify all lower back disability(ies) affecting the lumbosacral spine.  With respect to each diagnosed disability, the physician was asked to offer an opinion, consistent with sound medical principles, as to whether it was at least as likely as not that such disability was caused, or aggravated, by the Veteran's service-connected myositis of the lumbosacral paravertebral muscles.  If aggravation was found, the physician was asked to attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310(a) (as revised effective in October 2006).  

Significantly, the Board noted in the April 2008 remand that a May 2004 VA examiner opined that the Veteran's lumbar radiculopathy and discogenic disease was not at least as likely as not secondary to service-connected lumbar myositis; however, the examiner did not address whether there was a relationship based on aggravation pursuant to 38 C.F.R. § 3.310.  The Board also noted that, in a December 2005 private medical report, Dr. L.N.O., opined, based on the Veteran's reported history and consideration of some of the Veteran's medical records, that his compensable lower back pain with decreased range of motion, bilateral L5-S1 radiculopathy, and lower extremity weakness were secondary to his back trauma in 1976.

The diagnoses following VA examination in August 2009 were lumbar strain, chronic myositis and spasm, degenerative lumbar disc disease, L5-S1 disc herniation, bilateral L5-S1 radiculopathy, and lumbar L5-S1 retrolisthesis.  The physician opined that the Veteran's current lower back condition was at least as likely as not caused by or a result of his service-connected lower back condition.  In providing a rationale for this opinion, the physician stated that the condition probably originated from or was associated with his original lower back condition initiated in 1974 while on active duty.  

In a September 2009 addendum, the physician provided a new opinion:  that the Veteran's current lumbar spine condition was not at least as likely as not caused by or a result of his previously service-connected lumbar myositis condition.  In providing a rationale for this opinion, the physician stated that the Veteran had a history of lower back pain since 1974 after lifting heavy furniture, but there was no more data regarding this until 1981, at which time X-rays were negative for degenerative disc disease, arthritis, or other deformity of the spine.  The physician indicated that he understood that the opinion being sought was whether the service-connected lumbar myositis was the reason for the development of a lumbar degenerative disc and spine disease.  He opined that the current spinal condition was more likely acquired after 1981 and, therefore, was not related to military service.  

Review of the August 2009 VA examination report and September 2009 addendum reflects that the physician failed to completely respond to the question posed by the Board.  Specifically, he did not address whether the Veteran has a current lumbosacral spine disability which is aggravated by his service-connected myositis of the lumbosacral paravertebral muscles.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Accordingly, remand for a new VA examination is warranted.  If any diagnosed lumbosacral spine disability (to include disc disorder and lumbar radiculopathy) is not found to be caused or aggravated by service-connected myositis of the lumbosacral paravertebral muscles, the physician should, to the extent possible, distinguish the symptoms and any impact on the Veteran's employment due to the Veteran's service-connected lumbar myositis from the symptoms and any impact on employment due to nonservice-connected lumbar spine disabilities.  In this regard, the August 2009 VA examiner reported that the Veteran had missed 14 weeks of work in the last 12-month period, but did not indicate whether this time lost from work was due to his service-connected lumbar myositis or to other, nonservice-connected disabilities.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the claim for increase, and may result in denial of the  claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all pertinent medical records.

The record reflects that potentially pertinent, identified private medical records have not been obtained.  In this regard, in correspondence dated in August 2005, Dr. L.J.F. indicated that the Veteran was receiving treatment.  Statements from this physician reflect that the Veteran received treatment for a lumbar sprain from May to July 2005.  An October 2005 explanation of benefits from the Veteran's health insurance provider reflects that the Veteran received treatment from Dr. L.J.F. from May 2005 to September 2005.  While records of treatment from Dr. L.J.F., dated in April and May 2005, have been associated with the claims file.  The foregoing indicates that additional treatment records from this physician are available.  

Further, in June 2008, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), indicating that he received treatment from Dr. W.R. for lumbosacral myositis and L5-S1 radiculopathy from March to May 2007.  Some records of treatment from Dr. W.R., dated from March to September 2007, have been associated with the claims file.  However, a July 2007 note from Dr. W.R.'s office, which appears to indicate that the Veteran received 16 physical therapy sessions and four medical evaluations between March and July 2007, suggests that not all pertinent treatment records from this physician have been associated with the claims file.  

Additionally, sheets of attendance and billing from Dr. F.L.S. reflect that the Veteran received treatment from September 2008 to May 2009.  While some records of treatment from this physician, dated from February 2004 to December 2009, have been associated with the claims file, the sheets of attendance and billing reflect that additional records are available.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  As the claims are being remanded, the RO should obtain and associate with the claims file any additional records of treatment pertinent to the claims on appeal from Dr. L.J.F., Dr. W.R., and Dr. F.L.S.  If more current authorization to obtain these records is required, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

The Board further notes that a July 2007 VA treatment record notes that EMG/NCS testing in February 2007 revealed bilateral S1 radiculopathy.  While EMG testing performed in February 2004 revealed bilateral S1 radiculopathy, no report of testing performed in February 2007 is currently associated with the claims file.  The Board notes that this reference to EMG/NCS testing in February 2007 is likely a typographical error; however, as the claims are being remanded, the RO should clarify whether the Veteran received additional EMG/NCS testing in February 2007 and, if so, attempt to obtain any records of that testing.  

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records. The claims file includes treatment records from the San Juan VA Medical Center (VAMC) (dated from March 1981 to June 2009).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the San Juan VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should ensure that its letter to the Veteran includes notice of the current version of 38 C.F.R. § 3.310, as revised in 2006.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

As a final point, the Board points out that the claims file includes several documents written in Spanish with no accompanying certified English translation, specifically, private treatment records dated in June 2003, August 2005, December 2005, May 2007, and July 2007.  While on remand, the RO should take the opportunity to review the Veteran's claims file and translate these documents into English in order to facilitate review of the record by the Board.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claim for an increased rating should include specific consideration of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) as appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any records of evaluation and/or treatment for the Veteran's low back, to include all diagnostic reports, from the San Juan VAMC, since June 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should also ask the Veteran to clarify whether he underwent EMG/NCS testing in February 2007.  If more current authorization is required to obtain outstanding treatment records from Dr. L.J.F., Dr. W.R., and Dr. F.L.S. (identified above) or any provider who performed EMG/NCS testing in February 2007 (if identified by the Veteran), the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from these providers, and a copy of such authorization should be associated with the claims file.  The RO should ensure that its letter to the Veteran includes notice of the current version of 38 C.F.R. § 3.310, as revised in 2006.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from Dr. L.J.F., Dr. W.R., Dr. F.L.S., and any identified provider who performed  EMG/NCS testing in February 2007 (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  The RO should translate all pertinent items of evidence written in Spanish-specifically, private treatment records dated in June 2003, August 2005, December 2005, May 2007, and July 2007-into English.

6.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be provided to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the lumbosacral spine, expressed in degrees.  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also provide an assessment of the severity of the disability, and comment upon the impact of the disability on employment.

The physician should also clearly identify all additional lower back disability(ies) affecting the lumbosacral spine.  With respect to each diagnosed disability, the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a  50 percent or greater probability) that such disability (a) was caused, or (b) is aggravated by the Veteran's service-connected myositis of the lumbosacral paravertebral muscles.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310(a) (as revised effective in October 2006).  In providing this opinion, the physician should specifically consider and address the opinion of the May 2004 VA examiner and the December 2005 opinion of Dr. L.N.O.    

If a lumbar spine disability (characterized as disc disorder and lumbar radiculopathy) is not found to be etiologically related to the lumbar myositis disability, it is essential that the examiner distinguish, to the extent possible, the symptoms and impact on employability due to the Veteran's service-connected lumbar myositis from the symptoms and impact on employability due to any nonservice-connected lumbar spine disabilities.  If it is not medically possible to do so, the examiner should clearly so state.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.  

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the claim for an increased rating, in adjudicating this claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority.  The RO's adjudication of the claim for an increased rating should include consideration of whether "staged rating" pursuant to Hart (cited to above), is warranted.  

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


